EXHIBIT 10.19

 

FORM OF UNSECURED TERM PROMISSORY NOTE

 

$______________

Dated: _______ , 2007
New York, New York

                    FOR VALUE RECEIVED, WHITEHALL JEWELLERS, INC., a Delaware
corporation (the "Company"), HEREBY PROMISES TO PAY to the order of
____________________________ ("Creditor") the principal amount of
____________________________ AND __/100 DOLLARS ( $ _______________ ) not later
than September 30, 2007 (the "Maturity Date").

                    Capitalized terms used herein and not otherwise defined
herein shall have the meaning ascribed to such terms in the Amended Trade Vendor
Extension Agreement (as hereinafter defined).

                    Section 1.           Payments; General.

                              (a)           Unless the Company receives written
notice of an Event of Default from the Creditor and such Default is neither
cured nor waived in accordance with the applicable time periods set forth in
Section 3 hereof, the principal amount of this Note shall be payable on the
Maturity Date.

                              (b)           Starting as of January 17, 2006, the
principal amount of this Note shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 360 days) on the principal amount
thereof from the date of the making of this Note until such principal amount is
repaid in full at a rate per annum equal to 6%. From and after the date of any
Event of Default, the principal amount of this Note and all accrued but unpaid
interest thereon shall bear interest (computed on the basis of the actual number
of days elapsed over a year of 360 days) at a rate per annum equal to 8%.

                              (c)           Accrued interest on the principal
amount of this Note shall be payable on the Maturity Date and after the Maturity
Date on demand.

                              (d)           All payments in respect of this Note
are payable in lawful money of the United States of America in immediately
available funds.

                    Section 2.           Definitions.

                    As used in this Note, the following terms shall have the
respective meanings indicated below, such meanings to be applicable equally to
the singular, plural, masculine, feminine and neuter forms of such terms:

                    "Event of Default" has the meaning ascribed to such term in
Section 3 hereof.

--------------------------------------------------------------------------------




                    "Obligations" means the amounts due and owing under this
Note.

                    "Participating Suppliers" means, individually and
collectively, suppliers of memo goods and/or asset goods to the Company from
time to time party to the Amended Trade Vendor Extension Agreement.

                    "Amended Trade Vendor Extension Agreement" means the Amended
Trade Vendor Extension Agreement, dated as of November 15, 2006, by and among
the Company, the Investor (as defined therein), and the Participating Suppliers,
as the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.

                    Section 3.           Default. The occurrence of one or more
of the following events shall constitute an "Event of Default" for the purpose
of this Note:

                              (a)           the failure of the Company to pay
any amount owing under this Note when due unless the Company cures such failure
within ten (10) days of receiving written notice of such failure from the
Creditor;

                              (b)           the failure of the Company to pay
any amount owing to the Creditor when due as a result of (i) goods sold and
delivered by the Creditor to the Company, or (ii) consignment goods of the
Creditor converted by the Company, unless the Company cures such failure within
ten (10) days of receiving written notice of such failure from the Creditor;

                              (c)           the Company shall default in the
performance of, or shall breach, any covenant or warranty of the Company under
or in respect of the Amended Trade Vendor Extension Agreement unless (i) such
default or breach is waived by the Creditor, or (ii) the Company cures such
default or breach within ten (10) days of receiving a written notice of such
default or breach from the Creditor; or

                              (d)           the Company files (or consents to
the filing of) any petition or complaint pursuant to federal or state bankruptcy
or insolvency laws seeking the appointment of a receiver or trustee for any of
its assets, seeking the adjudication of the Company as bankrupt or insolvent,
seeking an "order for relief" under such statutes, or seeking a reorganization
of or a plan of arrangement for the Company and such petition is not dismissed
within sixty (60) days after the filing thereof.

                    Section 4.           Miscellaneous.

                    Section 4.1.       Amendments. No amendment of any provision
of this Note shall be effective unless it is in writing and signed by the
Company and the Creditor, and no waiver of any provision of this Note, and no
consent to any departure therefrom, shall be effective unless it is in writing
and signed by the Creditor, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.

--------------------------------------------------------------------------------




                    Section 4.2.       Exercise of Remedies. No failure on the
part of the Creditor to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.

                    Section 4.3.       Unenforceability. Any provision of this
Note which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining portions hereof or thereof
or affecting the validity or enforceability of such provision in any other
jurisdiction.

                    Section 4.4.       Fees and Expenses. The Company hereby
agrees to pay all reasonable costs and out-of-pocket expenses (including,
without limitation, all reasonable fees, expenses and other out-of-pocket client
charges of counsel to the Creditor) incurred by the Creditor in connection with
the enforcement of the Creditor’s rights, and the collection of all amounts due,
hereunder and the costs of collection of such fees and expenses (collectively,
the "Creditor's Costs").

                    Section 4.5.       Notices. All notices, requests and
demands to or upon the respective parties hereto shall be in writing and shall
be deemed duly given, made or received: if delivered in person, immediately upon
delivery; if by telex, telegram or facsimile transmission, immediately upon
sending and upon confirmation of receipt; if by nationally recognized overnight
courier service with instructions to deliver the next business day, one (1)
business day after sending; and if mailed by certified mail, return receipt
requested, five (5) days after mailing to the parties at their addresses set
forth below (or to such other addresses as the parties may designate in
accordance with the provisions of this Section):

 

                     If to the Company: Whitehall Jewellers, Inc.
125 S. Wacker Drive, Suite 2600
Attention: General Counsel
Chicago, Illinois 60606
Telephone No.: 312-782-6800
Facsimile No.: 312-782-8299

          with a copy to: Shaw Gussis Fishman Glantz Wolfson
    and Towbin LLC
321 N. Clark Street, Suite 800
Chicago, Illinois 60610
Attention: Robert M. Fishman, Esq.
Telephone No.: 312-541-0151
Facsimile No.: 312-275-0567         If to the Creditor:



 

 

--------------------------------------------------------------------------------




                    Either party may change the address or addresses to which
all notices, requests and other communications are to be sent by giving written
notice of such address change to the other party in conformity with this Section
4.5, but such change shall not be effective until notice of such change has been
received by the other party.

                    Section 4.6.           Jurisdiction. THE COMPANY AND THE
CREDITOR HEREBY (A) IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY NEW
YORK STATE OR FEDERAL COURT SITTING IN NEW YORK CITY IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS NOTE, (B) WAIVE ANY DEFENSE BASED ON
DOCTRINES OF VENUE OR FORUM NON CONVENIENS, OR SIMILAR RULES OR DOCTRINES,
AND (C) IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH AN ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR FEDERAL COURT.

                    Section 4.7.           Jury Trial. THE COMPANY AND THE
CREDITOR MUTUALLY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS NOTE.

                    Section 4.8.           Governing Law. The validity,
interpretation and enforcement of this Note and any dispute arising out of the
relationship between the parties hereto, whether in contract, tort, equity or
otherwise, shall be governed by the internal laws of the State of New York but
excluding any principles of conflicts of law or other rule of law that would
cause the application of the law of any jurisdiction other than the laws of the
State of New York.

                    Section 4.9.           Counterparts. This instrument may be
executed in any number of counterparts, each of which, when executed, shall be
an original, but all of which, when taken together, shall constitute one and the
same instrument.


BY:
WHITEHALL JEWELLERS, INC.

    By:
 
            Name:
 
            Title:
 
   


--------------------------------------------------------------------------------




    ACKNOWLEDGED BY:

 
            By:
 
            Name:
 
            Title:
 

 

--------------------------------------------------------------------------------